Pee Cueiaai.
The plaintiff-respondent brought suit in the Atlantic City District Court on two counts, one for the price of goods sold and delivered on a book account and the other for the value of labor performed and materials furnished at the request of the defendant-appellant. The cause ivas tried by the District Court without a jury. After the evidence was closed and the matter submitted to the court, judgment was rendered by the court in favor of the plaintiff and against the defendant for the sum of $429.24 damages and $25.06 costs.
The defendant appealed, specifying five alleged errors. However, the record is devoid of anything upon which these alleged errors may be grounded. There were no objections noted, no requests for findings either of law or of fact, and therefore nothing to review. Wayne Contracting Co. v. Allendale, 88 N. J. L. 397. When a case is tried by the District *454Court, without a jury, its findings on the blended law and facts cannot be reviewed on appeal unless raised by a request to find, the denial of which may constitute a determination in point of law that is reviewable upon appeal. George W. Edwards Co. v. Excelsior Drum Works, 88 Id. 189.
The judgment below will be affirmed, with costs.